Case 1:21-cv-00875-JSR Document 1-3 Filed 02/02/21 Page 1 of 3




                         EXHIBIT C

                    Unlawful Registration
                     Case 1:21-cv-00875-JSR Document 1-3 Filed 02/02/21 Page  2 and
                                                                          Cease  of Desist
                                                                                    3 Letter - Exhibit C
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Oct 22 03:17:22 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                 ( Use the "Back" button of the Internet Browser to return
to TESS)




Word Mark THE · PAN- ALBANIAN · FEDERATION · OF · AMERICA · THE HEARTH VATRA · INCORPORATED ·
            BOSTON · MASS · JUNE · 13 · 1912
Goods and
            IC 041. US 100 101 107. G & S: Providing on-line non-downloadable newspapers
Services
Mark
Drawing     (0) UNKNOWN
Code
Serial
            90187864
Number
Filing Date September 17, 2020
Current
            1B
Basis
Original
Filing      1B
Basis
Owner       (APPLICANT) Pan Albanian Federation Of America DC Chapter non-profit organization D.C. 631 W Church
            Road Sterling VIRGINIA 20164
Description The mark consists of a seal where the name THE PAN ALBANIAN FEDERATION OF AMERICA THE
of Mark     HEARTH is all around. In middle is a hearth (like a fire place) VATRA in the top of hearth and in the bottom is
            Incorporated Boston, MA 13 June 1912.
Type of
            SERVICE MARK
Mark
Register    PRINCIPAL
Live/Dead
            LIVE
Indicator
Case 1:21-cv-00875-JSR Document 1-3 Filed 02/02/21 Page 3 of 3

         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
